Alessandroni, J.,
The exceptions filed by respondent having been argued before the court in banc, we are of the opinion that they should be dismissed for the reasons given by the chancellor under the head of “Discussion”, which we approve and adopt.
The findings of fact and conclusions of law of the chancellor are approved and adopted as the findings of the court.
Respondent’s exceptions are dismissed. A final decree in the form of the decree nisi will be entered.

Final decree

And now, to wit, June 27, 1938, it is ordered, adjudged, and decreed that The Presbyterian Church of America and Paul Woolley, Samuel J. Allen, J. Oliver Buswell, Jr., Calvin K. Cummings, E. C. De Velde, Clifford S. Smith, Charles J. Woodbridge, Gordon H. Clark, Edward B. Cooper, C. W. Clelland, John W. Dulles, Bert W. Tennant, and Edwin H. Rian, and all other persons associated with them as members and officers of defendant church, an unincorporated religious society, are enjoined from using or employing the name of Presbyterian Church of America, or any other name of like import, or that is similar to or a contractive of the name Presbyterian Church in the U. S. A., or the Presbyterian Church in the United States of America, or ever doing any act or thing calculated or designed to mislead the public or the members of plaintiff church.
Defendants shall pay the costs of this proceeding.